                                          Case 3:20-cv-06761-EMC Document 83 Filed 04/09/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STATE OF CALIFORNIA, et al.,                      Case No. 20-cv-06761-EMC
                                   8                   Plaintiffs,
                                                                                           ORDER OF TEMPORARY STAY OF
                                   9             v.                                        CASE
                                  10     BUREAU OF ALCOHOL, TOBACCO,
                                         FIREARMS, AND EXPLOSIVES, et al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          In light of recent developments regarding ATF's regulation of products at issue in this case,

                                  15   the proceedings shall be temporarily stayed. The Court will hold a case management conference

                                  16   with the parties on 5/27/2021 at 10:30AM, at which they will address the pending motions to

                                  17   intervene (Docket Nos. 24 and 47) and to dismiss (Docket No. 29). Proceeding will be conducted

                                  18   by Zoom Webinar.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: April 9, 2021

                                  22

                                  23                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  24                                                    United States District Judge
                                  25

                                  26

                                  27

                                  28
